OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                        STATION. AUSTIN.TEXAS 78711
                                                           '^W>J-=9£I;
                                                           '•          U.S.POSTAGE»PITNEYBOWES
               STATE OF TEXAS
               PENALTY FOR
               PRIVATE USE
                                                                         ZIP 78701   C
                                           Cr         -r            ^6i 02 1H        *
9/7/2016
                                                         m          jJf 00014G1603SEP 07 2016

RENO, PETER
      F     T.                          Tft^GtNg^J^Oe^OSyA
                                        Tri^G't: N6::f4306^053iA                     WR-83,321-04
                              Ji1%a^denied^withp,d
This Is to advise that the Court                                   written order the application for
writ of habeas corpus on the finding^Wh^nai^court without a hearing.
                                                                                Abel Acosta, Clerk

                                        PFTFR T. RFNO                           /I
 S3

                                 iSiS    mm
                                                                                            S
                  liU


                        ii .f=


                                        Mmm'
              2^2 a'0                    ifS^-7 sr®


   £    iliiii